UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response…10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 1)* Lightscape Technologies Inc. (Name of Issuer) Common Stock, par value $0.001 per share (Title of Class of Securities) 53227B101 (CUSIP Number) December 31, 2009 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [ ]Rule 13d-1(b) [X]Rule 13d-1(c) [ ]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures previously provided in a prior cover page. Beneficial ownership information contained herein is given as of the date listed above. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (the “Act”) or otherwise subject to the liabilities of that section of the act but shall be subject to all other provisions of the Act. CUSIP NO. 53227B101 1 Names of Reporting Persons. I.R.S. Identification Nos. of above persons (entities only) Liberty Square Strategic Partners IV (Asia) Offshore, L.P. Liberty Square Asset Management, LLC Liberty Square Asset Management, LP 2 Check the Appropriate Box if a Member of a Group (See Instructions) (a)[ ] (b)[ ] 3 SEC Use Only 4 Citizenship or Place of Organization Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – Cayman Islands Liberty Square Asset Management, LLC – Delaware Liberty Square Asset Management, LP – Delaware Number of Shares Beneficially Owned by Each Reporting Person With 5Sole Voting Power Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 0 shares Liberty Square Asset Management, LLC – 0 shares Liberty Square Asset Management, LP – 0 shares 6Shared Voting Power Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 3,000,000 shares Liberty Square Asset Management, LLC – 3,000,000 shares Liberty Square Asset Management, LP – 3,000,000 shares 7Sole Dispositive Power Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 0 shares Liberty Square Asset Management, LLC – 0 shares Liberty Square Asset Management, LP – 0 shares 8Shared Dispositive Power Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 3,000,000 shares Liberty Square Asset Management, LLC – 3,000,000 shares Liberty Square Asset Management, LP – 3,000,000 shares 9 Aggregate Amount Beneficially Owned by Each Reporting Person Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 3,000,000 shares Liberty Square Asset Management, LLC – 3,000,000 shares Liberty Square Asset Management, LP – 3,000,000 shares 10 Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)[ ] 11 Percent of Class Represented by Amount in Row (9) Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 5.4% Liberty Square Asset Management, LLC – 5.4 % Liberty Square Asset Management, LP – 5.4% 12 Type of Reporting Person (See Instructions) Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – OO (Limited Partnership) Liberty Square Asset Management, LLC – OO (Limited Liability Company) Liberty Square Asset Management, LP – OO (Limited Partnership) Item1. (a) Name of Issuer Lightscape Technologies Inc. (b) Address of Issuer’s Principal Executive Offices 18/F., 318 Hennessy Road, W Square, Wanchai, Hong Kong Item2. (a) Name of Person Filing Liberty Square Strategic Partners IV (Asia) Offshore, L.P. Liberty Square Asset Management, LLC Liberty Square Asset Management, LP (b) Address of Principal Business Office or, if none, Residence Liberty Square Strategic Partners IV (Asia) Offshore, L.P. Liberty Square Asset Management, LLC Liberty Square Asset Management, LP c/o Liberty Square Asset Management 24 Federal Street, 8th Floor Boston, Massachusetts 02110 (c) Citizenship Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – Cayman Islands Liberty Square Asset Management, LLC – Delaware Liberty Square Asset Management, L.P. – Delaware (d) Title of Class of Securities Common Stock, par value $0.001 per share (“Common Stock”) (e) CUSIP Number 53227B101 Item3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [ ] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [ ] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [ ] Insurance Company as defined in Section 3(a)(19) of the Act; (d) [ ] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C 80a-8); (e) [ ] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [ ] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [ ] A parent holding company or control person in accordance with § 240.13d-1(b)(1)(ii)(G); (h) [ ] A savings associations as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [ ] A church plan that is excluded from the definition of an investment company under section 3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) [ ] A non-U.S. institution in accordance with §240.13d–1(b)(1)(ii)(J); (k) [ ] Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d-1(b)(1)(ii)(J), please specify the type of institution: Item4. Ownership** Provide the following information regarding the aggregate number and percentage of the class of securities of the issuer identified in Item 1. (a) Amount Beneficially Owned Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 3,000,000 shares Liberty Square Asset Management, LLC – 3,000,000 shares Liberty Square Asset Management, LP – 3,000,000 shares (b) Percent of Class Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 5.4% Liberty Square Asset Management, LLC – 5.4% Liberty Square Asset Management, LP – 5.4% (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 0 shares Liberty Square Asset Management, LLC – 0 shares Liberty Square Asset Management, LP – 0 shares (ii) shared power to vote or to direct the vote Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 3,000,000 shares Liberty Square Asset Management, LLC – 3,000,000 shares Liberty Square Asset Management, LP – 3,000,000 shares (iii) sole power to dispose or to direct the disposition of Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 0 shares Liberty Square Asset Management, LLC – 0 shares Liberty Square Asset Management, LP – 0 shares (iv) shared power to dispose or to direct the disposition of Liberty Square Strategic Partners IV (Asia) Offshore, L.P. – 3,000,000 shares Liberty Square Asset Management, LLC – 3,000,000 shares Liberty Square Asset Management, LP – 3,000,000 shares ** Shares of Common Stock reported herein for Liberty Square Strategic Partners IV (Asia) Offshore, L.P. (the “Master Fund”) represent shares beneficially owned by the Master Fund.Shares reported herein for each of Liberty Square Asset
